Citation Nr: 1138930	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2009, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

During the hearing, the appellant has asserted that he was unable to work as a result of his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has indicated that entitlement to TDIU due to a service member's service-connected disability(ies) should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of TDIU has been raised in this case, the Board finds that its jurisdiction in this matter has been triggered.

In April 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, and the VA examination was necessary to decide the issue of entitlement to TDIU.  

2.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The issue of entitlement to TDIU must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the November 2009 hearing, the Veteran raised the issue of entitlement to TDIU stating that he was unable to find employment due to his service connected disabilities.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The present matter was previously before the Board in April 2010.  The Board remanded the matter for an examination in order to assess the impact of the appellant's service-connected disabilities on his employability in accordance with Rice.  Upon remand, the Veteran was scheduled for a VA examination in August 2010, but that he failed to report to the examination.  

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board in April 2010 found that a VA examination was necessary in order to assess the impact of the appellant's service-connected disabilities on his employability.  The claims file further shows that the Veteran was sent notice of the VA examination in August 2010, approximately one week prior to the examination, at his last address of record.  (In an even earlier notice letter sent in July 2010, the RO informed the Veteran that failure to appear at the examination without good cause may cause his claim to be denied.)  

Subsequent to his failure to appear, the Veteran has not submitted any correspondence.  In a September 2011 post-remand brief, the Veteran's service representative acknowledged that the Veteran failed to report for the August 2010 VA examination and did not assert any good cause for the Veteran's failure to report.  The record does not contain any evidence showing that the Veteran was not informed of the date, time, and place of the examination.  

In short, the Veteran was scheduled for a VA examination, which was necessary to decide his claim for entitlement to TDIU.  He failed to appear at the examination, and he has not presented good cause for the failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


